Exhibit 10.1

 

LOGO [g334218g45w01.jpg]

June 18, 2012

Peter McAree

10 South Barn Road

Hopkinton, Massachusetts 01748

Dear Peter:

We are pleased to offer you a position with HeartWare International, Inc. and
HeartWare, Inc. (together, the “Company” or “we” or “us”) on the terms and
conditions set out below:

 

  1. Position. Your title will be Senior Vice President, Chief Financial Officer
and Treasurer of the Company. As such, you will be responsible, among other
things, for the leadership of the Company’s financial and IT organizations. The
position represents the focal point of all financial matters for the Company and
its affiliates, and will be a key architect in the design of the Company’s
financial strategy. You will partner with the CEO and other members of senior
management to advance the Company’s investment thesis on Wall Street, broaden
and strengthen the Company’s sell-side research coverage, and build its base of
equity investors. You will also be responsible, in partnership with the CEO and
other members of senior management, to develop the Company’s strategic plan, and
develop an IT strategy which improves company performance and reduces risk. This
position will work closely with the other members of the executive team to
optimize the financial performance of the Company’s portfolio of medical
products technology and assets. You will report directly to the Chief Executive
Officer of the Company, and shall provide such other services as may be
requested by the Chief Executive Officer or the Board of Directors of the
Company, consistent with your position. Your usual place of business will be at
the Company’s offices in Framingham, Massachusetts. You understand and agree
that the Company may from time to time require you to travel to and work at
other locations. We expect your commencement date to be July 9, 2012
(“Commencement Date”).

 

A-1



--------------------------------------------------------------------------------

  2. Compensation. Your base salary shall be at the annual rate of $320,000,
payable in accordance with the Company’s payroll policies as from time to time
in effect (“Base Salary”). Your Base Salary will be reviewed annually by the
Board and may be adjusted by the Board in its discretion.

 

  3. Annual Bonus. The Company may pay you an annual cash bonus based on your
performance (which may be measured by specific goals), targeted at 40% of your
salary and as determined by the Board in its discretion. Your annual cash bonus
will be prorated for length of service with the Company in 2012. The Company
shall pay the annual cash bonus for a calendar year, if at all, on or after
January 1st, but by no later than March 15th, of the next year. No annual cash
bonus is guaranteed. Payment of all annual bonuses rests in the sole discretion
of the Board regardless of the achievement of pre-specified goals, and you must
be employed with the Company on the payment date in order to be eligible to
receive any annual bonus.

 

  4. Vacation, Insurance and Benefits; Expenses.

 

  a. You shall be entitled to all legal holidays recognized by the Company, and
20 days of paid vacation per annum. Any unused vacation shall be subject to
Company policy as from time to time in effect. Vacation days for the first
fiscal year of your employment will be prorated from the Commencement Date.

 

  b. You shall be eligible for participation in any health, dental, and other
insurance plans that may be established and maintained by the Company from time
to time for its employees of your level, all as determined by the Board in its
discretion. You shall also be entitled to participate in any employee benefit
programs that the Board may establish for Company employees generally, including
but not limited to health insurance, 401(k) Plan and equity incentive plans. The
Company’s employee benefit programs will be discussed during your orientation.

 

  c. The Company shall reimburse you for all usual and ordinary business
expenses incurred by you in the scope of your employment hereunder in accordance
with the Company’s expense reimbursement policy as from time to time in effect.

 

  5. Equity Award. The Company will recommend to the Board of Directors of
HeartWare International, Inc. (the “Parent”) that you be granted 25,000
restricted stock units. The restricted stock units would have a purchase price
of zero and would vest in four equal installments on each of the first four
anniversaries of the Commencement Date and on such other terms and conditions as
the Board shall determine in its sole discretion at the time of grant generally
consistent with past practice. Vesting of the above mentioned securities shall
be subject to you continuing to be employed by the Company as of an anniversary
date.

 

A-2



--------------------------------------------------------------------------------

  6. Severance Pay.

 

  a. If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) other than in connection
with a Change in Control (as described below), and subject to the notice and
release requirements described below, the Company shall pay, beginning within 15
days after your termination of employment, (i) your Base Salary for a period of
6 months, payable in accordance with the standard payroll practices then in
effect for active senior executives; and (ii) the employee portion of your COBRA
continuation coverage (to the extent that you elect coverage) for a period of 6
months or, if earlier, until you become entitled to participate in another
employer’s health plan.

 

  b. If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) coincident with or within
18 months after a Change in Control (as defined below), and subject to the
notice and release requirements described below, the Company shall cause to be
paid, on or beginning within 15 days after your termination of employment, (i) a
lump-sum cash payment in an amount equal to one times your Total Salary; and
(ii) the employee portion of your COBRA continuation coverage (to the extent
that you elect coverage) for a period of 12 months or, if earlier, until you
become entitled to participate in another employer’s health plan. The severance
pay provided under this Section 6(b) shall supersede, and not be in duplication
of, the severance pay provided under Section 6(a). “Total Salary” means your
then current Base Salary plus the most recent amount paid to you as your Annual
Bonus, provided that for purposes of this Section 6(b) your 2012 Annual Bonus
shall not be prorated and prior to the payment of your 2012 Annual Bonus your
target 2012 Annual Bonus shall be deemed to be the most recent amount paid to
you as your Annual Bonus.

 

  c.

“Cause” means your: (i) material or persistent breach of this letter agreement;
(ii) engaging in any act that constitutes serious misconduct, theft, fraud,
material misrepresentation, serious dereliction of fiduciary obligations or duty
of loyalty to the Company; (iii) conviction of a felony, or a plea of guilty or
nolo contendere to a felony charge or any criminal act involving moral turpitude
or which in the reasonable opinion of the Board brings you, the Board, the
Company or any affiliate into disrepute; (iv) neglect of or negligent
performance of your duties under this letter agreement; (v) willful,
unauthorized disclosure of material confidential information belonging to the
Company, or entrusted to the Company by a client, customer, or other third
party; (vi) repeatedly being under the influence of drugs or alcohol (other than
prescription medicine or other medically related drugs to the extent that they
are taken in accordance with their directions) during the performance of your
duties under this letter agreement, or, while under the influence of such drugs
or alcohol, engaging in grossly inappropriate conduct during the performance of
your duties under this letter agreement; (vii) repeated failure to comply with
the lawful directions of your immediate supervisor or the Board that are

 

A-3



--------------------------------------------------------------------------------

  not inconsistent with the terms of this letter agreement; or (viii) actual
engagement in conduct that violates applicable state or federal laws governing
the workplace that could reasonably be expected to bring the Company or any
affiliate into disrepute. In order for the Company to terminate your employment
for Cause under any of clauses (i), (iv), (vi) or (vii) in the preceding
sentence, the Company must provide you with written notice of its intention to
terminate employment for Cause and describing the acts or omissions upon which
such termination for Cause is based, and you shall be provided a 30-day period
from the date of such notice within which to cure or correct such acts or
omissions if they are reasonably susceptible of cure or correction.

 

  d. “Good Reason” means the occurrence of any of the following without your
consent:

i. a material diminution in your Base Salary;

ii. a material diminution in your authority, duties, or responsibilities;

iii. a material diminution in the authority, duties, or responsibilities of the
supervisor to whom you are required to report, including a requirement that you
report to a corporate officer or employee instead of the Board;

iv. a material diminution in the budget over which you retain authority; or

v. any other action or inaction that constitutes a material breach by the
Company of any agreement under which you provide services.

Notwithstanding the above, no “Good Reason” exists unless (I) you notify the
Company in writing within 90 days after the initial existence of any condition
listed above, and the Company fails to cure the condition within 30 days after
receiving notice, and (II) you terminate employment by no later than 2 years
after the initial existence of any condition listed above.

 

  e. A “Change in Control” means the earliest to occur of any of the following
events, construed in accordance with section 409A of the Internal Revenue Code:

i. Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, beneficial ownership of
more than a majority of the total fair market value or total voting power of the
then-outstanding securities of the Parent;

ii. Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, the assets of the

 

A-4



--------------------------------------------------------------------------------

Parent that have a total gross fair market value (as determined by the Board) of
more than 50% of the total gross fair market value of all of the assets of, as
applicable, the Parent immediately prior to the initiation of the acquisition;
or

iii. A majority of the members of the board of directors of the Parent is
replaced during any 12-month period by directors whose appointment or election
is not endorsed or approved by a majority of the members of the board who were
members of the board prior to the initiation of the replacement.

For purposes of this Section 6(e), a “Person” means any individual, entity or
group within the meaning of section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than (A) the Parent, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Parent,
or (C) any corporation owned, directly or indirectly, by the stockholders of the
Parent in substantially the same proportions as their ownership of stock of the
Parent. Persons will be considered to be “Acting as a Group” (or a “Group”) if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
corporation. If a Person owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such stockholder is considered to be Acting as a Group with other stockholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation. Persons will not be considered to be Acting as a Group solely
because they purchase assets of the same corporation at the same time or
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.

For purposes of this Section 6(e), section 318(a) of the Internal Revenue Code
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury regulation section 1.83 3(b) and (j)), the stock underlying
the option is not treated as owned by the individual who holds the option.

 

  f. Your right to receive severance pay under this Section 6 is conditioned
upon (i) your signing and delivering to the Company, before any payment is due
or scheduled to begin, a general release of claims, in form and substance
reasonably acceptable to the Company, by which you release the Company from any
claim arising from your employment by, or termination of employment with, the
Company, in consideration for the payment; and (ii) your compliance with
Sections 8, 9, 10 and 11 of this letter agreement. The Company shall make no
payment before the general release becomes effective upon the expiration of any
applicable revocation period.

 

  g.

Although your employment may be terminated immediately by the Company at any
time for any reason, if your employment is terminated by the Company

 

A-5



--------------------------------------------------------------------------------

  other than for Cause upon less than 90 days’ prior written notice of such
termination, the Company agrees to pay you that portion of your compensation
attributable to the period for which the Company fails to satisfy the 90 day
notice requirement described above. Any such payment of compensation in lieu of
notice will be paid in accordance with the provisions of Section 6(a) or 6(b),
as applicable. Any termination of employment by you for any reason shall require
90 days’ prior written notice.

 

  h. Notwithstanding the above, on termination of your employment (for whatever
reason) you shall be entitled to receive the pro rata portion of your Base
Salary through the date of your termination, together with such compensation or
benefits to which you may be entitled by law or under the terms of the Company’s
compensation and benefit plans in effect including, without limitation, amounts
owed to you for unpaid vacation leave accrued during the course of your
employment with the Company.

 

  7. At Will Employment.

 

  a. This letter agreement describes the compensation and benefits that you are
entitled to receive for so long as you remain employed by the Company, but is
not a contract or guarantee of employment for any particular period of time. At
all times you will remain an employee at will, and you and the Company are free
to terminate your employment at any time for any reason.

 

  b. Should your employment with the Company be terminated by the Company for
Cause, by you without Good Reason, or as a result of your death or permanent
disability or other physical or mental incapacity, you shall be entitled to
receive only the prorated portion of your Base Salary through the date of your
termination of employment, together with such other compensation or benefits to
which you may be entitled by law, the terms of this letter agreement, or under
the terms of the Company’s compensation and benefit plans then in effect.

 

  8. Noncompetition.

 

  a. You will not without the prior written consent of the Company or the Parent
during your employment either directly or indirectly in any capacity (including
without limitation as principal, agent, partner, employee, stockholder, unit
holder, joint venturer, director, trustee, beneficiary, manager, consultant, or
advisor) carry on, advise, provide services to or be engaged, concerned or
interested in or associated with any Competitive Business (as defined below), or
be engaged or interested in any public or private work or duties which in the
reasonable opinion of the Board or the CEO, may hinder or otherwise interfere
with the performance of your duties.

 

A-6



--------------------------------------------------------------------------------

  b. You will not at any time in the 12 months after the termination of your
employment (for whatever reason) without the written consent of the Company or
the Parent:

i. on a worldwide basis directly or indirectly in any capacity (whether as
principal, agent, partner, employee, stockholder, unit holder, joint venturer,
director, trustee, beneficiary, manager, consultant, or advisor) carry on,
advise, provide services to or be engaged, concerned or interested in or
associated with any Competitive Business (as defined below); or

ii. counsel, procure, or otherwise assist any person to do any of the acts
referred to in Section 8(b)(i).

Given that the business of the Company and the Parent is and is expected to
continue to be conducted on a worldwide basis, and you will be actively involved
with and intimately familiar with the business of the Company on a worldwide
basis, you acknowledge and agree that more narrow geographical limitations of
any nature on this noncompetition covenant (and the non-solicitation covenant
below) are therefore not appropriate and would not adequately protect the
Company or the Parent.

Nothing in this Section 8(b) prohibits you (whether directly or through
nominees) of holding shares listed on a recognized stock exchange, provided you
do not hold more than 5% of the issued capital of a company.

 

  c. “Competitive Business” means any business or activity which is involved in
the research, development, sale, distribution and/or marketing of mechanical
circulatory assist devices.

 

  9. Non-solicitation. During your employment with the Company and for 12 months
after your termination of employment (for whatever reason), you shall not,
directly or indirectly, on your own behalf or on behalf of any third party,
without the express written consent of the Company or the Parent:

 

  a. canvass, solicit, target, induce or entice or endeavor to solicit, target,
induce or entice away from the Company or the Parent, or attempt to divert,
reduce or take away, the business or patronage (with respect to products or
services of the kind or type developed, produced, marketed, furnished or sold by
the Company with which you were substantively involved during the course of your
employment with the Company) of, of any of the clients, customers, vendors,
suppliers or accounts, or prospective clients, customers, suppliers, vendors or
accounts of the Company or the Parent that you contacted, solicited or served
while employed by the Company or supplier to or in the habit of dealing with the
Company or the Parent;

 

  b. target, recruit, solicit, hire away, or otherwise interfere with the
employment relationship of, or endeavor to entice away, any employee of the
Company or the Parent, or otherwise induce any such employee to cease their
relationship with the Company or the Parent; or

 

A-7



--------------------------------------------------------------------------------

  c. counsel, procure or otherwise assist any person to do any of the acts
referred to in Section 9(a) or (b).

 

  10. Non-disparagement. You shall not, while employed by the Company or at any
time after your termination of employment, directly, or through any other
personal entity, make any public or private statements that are disparaging of
the Company or the Parent, their respective businesses or employees, officers,
directors, or stockholders. The Company agrees that, after your termination of
employment with the Company for any reason, it will refrain from making any
public statements that disparage you. The Company’s obligations under this
Section 9 extend only to the then-current officers and members of the Board, and
only for so long as those individuals are officers or directors of the Company.
Nothing herein shall be deemed to prevent you or the Company from complying with
their respective legal obligations or responding to a subpoena or other court
order.

 

  11. Indemnification. Except in the case of negligence, fraud, embezzlement or
misrepresentation, the Company hereby agrees to indemnify and hold you harmless
to the fullest extent permitted by Section 145 of the Delaware General
Corporation Law and to cause any parent or subsidiary of the Company (including,
without limitation, the Parent) to indemnify and hold you harmless to the
fullest extent permitted by the provisions of the laws of the jurisdiction of
its incorporation against any liability, loss or expense (including reasonable
attorney’s fees and costs incurred in defense of such claims) incurred in
connection with the your services as an officer or director of the Company or
any of its subsidiaries or affiliates, including the Parent, if in each of the
foregoing cases, (i) you acted in good faith and in a manner you believed to be
in, or not opposed to, the best interests of the Company, and, with respect to
any criminal proceeding, had no reasonable cause to believe your conduct was
unlawful, and (ii) your conduct did not constitute gross negligence or willful
or wanton misconduct. Without limitation of the foregoing, this paragraph shall
be deemed to grant to the you the rights to indemnification provided by the
Company’s and the Parent’s certificate of incorporation and by-laws, as
currently constituted, regardless of any subsequent amendment or modification of
the applicable provisions of such instruments, with such provisions being deemed
incorporated herein by reference. The Company shall advance or cause its
subsidiaries to advance all expenses (including all reasonable legal fees and
expenses) reasonably incurred by you in defending any such claim, action or
proceeding, whether civil, administrative, criminal or otherwise, brought
against you in your capacity as an officer of director of the Company or any of
its subsidiaries or affiliates, including the Parent, to the fullest extent
permitted under applicable law, provided you provide an undertaking pursuant to
which you agree to repay all such advances if it is ultimately determined that
you are not entitled to indemnification under the circumstances. Notwithstanding
anything else contained in this letter agreement, the above shall not apply
where the liability, loss or expense (including reasonable attorney’s fees and
costs incurred in defense of such claims) incurred by you arise as a result,
directly or indirectly, of any claim or action taken against you by the Company,
the Parent or any of their respective subsidiaries or affiliates.

 

A-8



--------------------------------------------------------------------------------

  12. Proprietary Information. Both during and after your employment with the
Company, you will treat all proprietary or other confidential information as
strictly confidential. Further, you agree to sign and comply with the terms and
conditions of the enclosed Proprietary Information, Confidentiality, and
Inventions Assignment Agreement, which is incorporated by reference into this
letter agreement. This offer of continued employment is contingent upon your
signing that agreement.

 

  13. Injunctive Relief: Clawback. You recognize and acknowledge that it would
be difficult to ascertain the damages arising from a breach or threatened breach
of the covenants set forth in Sections 8 (noncompetition), 9 (non-solicitation),
10 (non-disparagement), and 11 (proprietary information) and that any such
breach or threatened breach could result in irreparable harm to the Company. You
therefore agree that, notwithstanding anything in this letter agreement to the
contrary, including but not limited to the forfeiture and clawback provision
below, the Company shall have the right to an injunction or other equitable
relief in any court of competent jurisdiction, enjoining any such breach,
without prior notice to you and without the posting of a bond or other
guarantee, to enforce this letter agreement. You hereby waive any and all
defenses you may have on the ground of lack of jurisdiction or competence of the
court to grant such an injunction or other equitable relief. The existence of
this right shall not preclude any other rights and remedies at law or in equity
that the Company may have. The provisions of Section 12 shall survive
termination of this letter agreement and/or your employment with the Company.
The existence of a claim or cause of action of any kind by you against the
Company shall not constitute a defense to the enforcement by the Company of the
rights provided in this Section 12 and shall not be a defense to any injunction
proceeding. In addition, notwithstanding anything herein to the contrary, if the
Board, in its discretion, determines that you have engaged in any activity that
contravenes any covenant set forth in Section 8, 9, 10 or 11, you shall forfeit
any amount payable under Section 6 (severance pay), and you agree to repay the
Company, within 30 days after you receive notice of the Board’s determination,
any amount previously paid by the Company under Section 6.

 

  14. Blue Pencil; Severability. If any provision of this letter agreement is
construed by a court of competent jurisdiction to be invalid or unenforceable,
that construction does not affect the remainder of this agreement, which is to
be given full force and effect without regard to the invalid or unenforceable
provision. Any invalid or unenforceable provision is to be reformed to the
maximum time, geographic and/or business limitations permitted by applicable
laws, so as to be valid and enforceable.

 

  15. Waivers. No delay or omission by the Company in exercising any right under
this letter agreement operates as a waiver of that or any other right. The
Company’s waiver or consent on any one occasion is effective only for that
occasion and is not be construed as a bar or waiver of any right on any other
occasion.

 

A-9



--------------------------------------------------------------------------------

  16. Federal Employment Law. Please note that Federal law requires you to
provide the Company with documentation of your identity and eligibility to work
in the United States. In addition, the Company verifies the validity of social
security numbers. Accordingly, this offer is further conditioned upon your
providing the required documentation to the Company within three business days
after your start date. A list of the required documentation will be provided
during your orientation.

 

  17. Prior Employers. By accepting this offer of employment, you are
representing that you are not party to any agreement with any prior employer
that prevents your working for the Company or that would prevent you from
performing your assigned duties for the Company.

 

  18. Background Check. The Company reserves the right to conduct a background
check of its employees, and your employment may be conditioned on satisfactory
results.

 

  19. Tax Withholding. The Company may withhold from any amounts payable under
this letter agreement such federal, state, local or foreign income and
employment taxes as shall be required to be withheld under applicable law.

 

  20. Section 409A Compliance. The following rules relate to section 409A of the
Internal Revenue Code of 1986 and any regulations and Treasury guidance
promulgated thereunder (“Section 409A”), which govern deferred compensation:

 

  a. This letter agreement is intended to comply with, or otherwise be exempt
from, Section 409A.

 

  b. The Company shall undertake to administer, interpret, and construe this
letter agreement in a manner that does not result in the imposition on you of
any additional tax, penalty, or interest under Section 409A.

 

  c. The Company and you agree to execute any and all amendments to this letter
agreement permitted under applicable law, as mutually agreed in good faith, as
may be necessary to ensure that this letter agreement complies with
Section 409A.

 

  d. The preceding provisions, however, shall not be construed as a guarantee by
the Company of any particular tax effect to you under this letter agreement. The
Company shall not be liable to you for any payment made under this letter
agreement that is determined to result in an additional tax, penalty, or
interest under Section 409A, nor for reporting in good faith any payment made
under this letter agreement as an amount includible in gross income under
Section 409A.

 

  e. For purposes of Section 409A, the right to a series of installment payments
under this letter agreement shall be treated as a right to a series of separate
payments.

 

A-10



--------------------------------------------------------------------------------

  f. With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, you, as specified under this letter agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in section 105(b) of the
Internal Revenue Code; (ii) the reimbursement of an eligible expense shall be
made no later than the end of the year after the year in which such expense was
incurred; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

  g. “Termination of employment,” or words of similar import, as used in this
letter agreement means, for purposes of any payments under this letter agreement
that are payments of deferred compensation subject to Section 409A, your
“separation from service” as defined in Section 409A.

 

  h. If a payment obligation under this letter agreement arises on account of
your separation from service while you are a “specified employee” (as defined
under Section 409A and determined in good faith by the Board), any payment of
“deferred compensation” (as defined under Treasury regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury regulation
sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of your estate
following your death.

 

  21. Successors, Binding Agreement. This letter agreement shall not be
assignable by you. This letter agreement may be assigned by the Company to any
affiliate or to any other person that is a successor in interest to all or
substantially all of the business operations of the Company. This letter
agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors, heirs and permitted assigns.

 

  22. Governing Law. This letter agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
principles.

 

  23.

Entire Agreement, Amendments. This letter agreement, including the proprietary
information, confidentiality, and inventions assignment agreement incorporated
herein by reference, sets forth the entire agreement between you and the Company
regarding your employment with the Company and supersedes all prior agreements
or other understandings, whether written or oral, express or implied, between
the parties to the extent that such agreements or understandings contain
provisions addressed

 

A-11



--------------------------------------------------------------------------------

  herein. This letter agreement may not be amended or modified except by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

*        *        *         *

To indicate your acceptance of these updated terms and conditions of your
employment, please sign and return the following to me no later than June 20,
2012:

 

  •  

one copy of this letter, and

 

  •  

one copy of the Company’s standard Proprietary Information, Confidentiality, and
Inventions Assignment Agreement, the form of which is annexed hereto as Exhibit
A.

This is a great opportunity for both you and the Company, and we look forward to
having you as a member on our team.

 

 

Sincerely,   HEARTWARE, INC.   By:  

/s/ Doug Godshall

  Name: Doug Godshall   Title: President and Chief Executive Officer

Agreed to and accepted:

 

/s/ Peter McAree

Name:   Peter McAree Dated:  

June 19, 2012

 

A-12



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION, CONFIDENTIALITY

AND INVENTIONS ASSIGNMENT AGREEMENT

The undersigned, Peter McAree, in consideration of and as a condition of my
engagement as an employee of HeartWare Inc., a Delaware corporation (the
“Company”), does hereby agree with the Company as follows:

1. I will not, whether during or after the termination or for a period of five
(5) years after cessation of my employment, reveal to any person, association or
company any of the trade secrets or confidential information concerning the
organization, business or finances of the Company so far as they have come or
may come to my knowledge, except as may be necessary in the course of my duties
for the Company or to the extent that such trade secrets or confidential
information come to be in the public domain through no fault of mine, or I am
required to disclose such information as a matter of law, including pursuant to
court order, and I shall keep secret all matters entrusted to me and shall not
use or attempt to use any such information in any manner which could reasonably
be expected to injure or cause loss or may be calculated to injure or cause loss
whether directly or indirectly to the Company or for any purpose other than the
performance of my duties on behalf of the Company.

Further, I agree that during the period of my employment I shall not make, use
or permit to be used, even if not in the nature of a trade secret or otherwise
marked confidential, any notes, memoranda, drawings, specifications, programs,
data, know how, trade secrets, or other materials of any nature relating to any
matter within the scope of the business of the Company or concerning any of its
dealings or affairs otherwise than for the benefit of the Company. I further
agree that I shall not, for a period of five (5) years after the termination of
my employment, use or permit to be used, even if not in the nature of a trade
secret or otherwise marked confidential, any such notes, memoranda, drawings,
specifications, programs, data, know how, trade secrets, or other materials, it
being agreed that any of the foregoing shall be and remain the sole and
exclusive property of the Company and that immediately upon the termination or
cessation of my employment I shall deliver all of the foregoing, and all copies
thereof, to the Company, at its main office.

2. If at any time or times during my employment, I shall (either alone or with
others) make, conceive, discover, reduce to practice or become possessed of any
invention, modification, discovery, design, development, improvement, process,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) (herein
called “Inventions”) in any application that relates to the business of the
Company or any of the products or services being developed, manufactured,
marketed, sold or otherwise provided by the Company or which may conveniently be
used in relation therewith, or results from tasks assigned me by the Company or
results from the use of premises, equipment, supplies, facilities or
confidential information owned, leased or contracted for by the Company
(“Company Inventions”), such Company Inventions and the benefits thereof shall,
from the moment



--------------------------------------------------------------------------------

of their creation or fixation in tangible media, immediately become the sole and
absolute property of the Company, and I shall promptly disclose to the Company
(or any persons designated by it) each such Company Invention and hereby
irrevocably and perpetually assign any rights, including without limitation any
patent, copyright or other intellectual property rights, I may have or acquire
in the Company Inventions and benefits and/or rights resulting therefrom to the
Company without compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Company. I hereby further represent and
acknowledge that any and all such Company Inventions made, conceived, discovered
or reduced to practice prior to the date hereof, whether or not I am the named
inventor, are owned solely by the Company, and that I have no right, title or
interest therein, and I agree that upon the request of the Company, and without
any compensation to me, I will take such action and execute such documents as
the Company may request to evidence and perfect the Company’s ownership of such
Company Inventions.

I will also promptly disclose to the Company any Invention made, conceived,
discovered, reduced to practice or possessed by me (either alone or with others)
at any time or times during my employment for the purpose of determining whether
they constitute “Company Inventions,” as defined herein.

Upon disclosure of each Company Invention to the Company, I will, at the request
and cost of the Company, sign, execute, make and do all such deeds, documents,
acts and things as the Company and its duly authorized agents may reasonably
require:

(a) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection for any such Company Invention in any country throughout the world
and when so obtained or vested to renew and restore the same; and

(b) to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

In the event the Company is unable, after reasonable effort, to secure my
signature on any letters patent, copyright or other analogous protection
relating to a Company Invention, whether because of my physical or mental
incapacity or for any other reason whatsoever, I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney-in-fact (which designation and appointment shall be (i) deemed
coupled with an interest and (ii) irrevocable, and shall survive my death or
incapacity), to act for and in my behalf and stead to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by me.

In addition to the foregoing assignment of Company Inventions to the Company, I
hereby irrevocably transfer and assign to the Company: (i) all worldwide
patents, patent applications, copyrights, mask works, trade secrets and other
intellectual property rights in any Company Invention; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Company Invention. I also hereby forever waive and agree never to assert any and
all Moral Rights I may have in or with respect to any Company Invention, even
after termination of my work on behalf of the Company.



--------------------------------------------------------------------------------

“Moral Rights” mean any rights to claim authorship of an Invention, to object to
or prevent the modification of any Invention, or to withdraw from circulation or
control the publication or distribution of any Invention, and any similar right,
existing under judicial or statutory law of any country in the world, or under
any treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”

3. I agree that any breach, or threatened breach, of this Agreement by me could
cause irreparable damage and that in the event of such breach, or threatened
breach, the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performanceas well as all other equitable
relief, to prevent the violation of my obligations hereunder without the
necessity of any proof of actual damages or the posting of a bond or other
security.

4. I understand that this Agreement, by itself, does not create an employment
agreement with the Company or other obligation on the part of the Company to
retain my services as an employee.

5. I represent that the Inventions identified in the pages, if any, attached
hereto comprise all the Inventions which I have made or conceived prior to my
engagement by the Company, which Inventions are excluded from this Agreement. I
understand that it is only necessary to list the title of such Inventions and
the purpose thereof but not details of the Invention itself. IF THERE ARE ANY
SUCH UNPATENTED INVENTIONS TO BE EXCLUDED, THE UNDERSIGNED SHOULD INITIAL HERE.
OTHERWISE IT WILL BE DEEMED THAT THERE ARE NO SUCH EXCLUSIONS.

I further represent that I am free to enter into an employment relationship with
the Company, and my performance of all the terms of this Agreement, and my
performance as an employee of the Company, does not and will not breach any
agreement with a third party, including but not limited to any agreement to keep
in confidence proprietary information acquired by me in confidence or in trust
prior to my engagement by the Company. I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict herewith.
I further agree to indemnify the Company to the extent it is made a party to any
lawsuit based upon my violation of any such agreement.

I further represent that if the representations set forth in the preceding
paragraph are inapplicable, I have attached hereto a copy of each agreement, if
any, which presently affects my compliance with the terms of this Agreement
(such copy specifies the other contracting party or employer, the date of such
agreement, the date of termination of any employment.) IF THERE ARE ANY SUCH
AGREEMENTS, THE UNDERSIGNED SHOULD INITIAL HERE. OTHERWISE IT WILL BE DEEMED
THAT THERE ARE NO SUCH AGREEMENTS.

I further represent that I have or will return all property, including
documents, memoranda, software or other record containing information belonging
to my former employer(s) and will not bring any such materials to the Company’s
premises or otherwise use any such material in performing work for the Company.
I further agree to indemnify the Company to the extent it is made a party to any
lawsuit based upon my violation of this representation.

6. Any waiver by the Company of a breach of any provisions of this Agreement
shall not operate or be construed as a waiver of any subsequent breach hereof.



--------------------------------------------------------------------------------

7. I hereby agree that each provision herein shall be treated as a separate and
independent clause, and the unenforceability of any one clause shall in no way
impair the enforceability of any of the other clauses herein. Moreover, if one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to scope, activity or subject so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

8. My obligations under this Agreement shall survive the termination or
cessation of my employment regardless of the manner of such termination or
cessation and shall be binding upon my heirs, executors and administrators.

9. This Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth Massachusetts.

10. For purposes of this Agreement, the term “employment” shall also mean any
period of consultancy with the Company that may follow formal employment by the
Company.

11. The term “Company” shall include HeartWare Inc., a Delaware corporation,
HeartWare Limited, as Australian corporation, and any of their predecessors,
successors, parents, subsidiaries, subdivisions, affiliates or assigns. The
parties agree that the Company shall have the right to assign this Agreement to
its successors and assigns, and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by said successors or assigns,
without requiring Executive to renew this Agreement or execute a new Agreement
reflecting the terms contained herein.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the 19th
day of June, 2012.

 

HEARTWARE INC. By:  

/s/ Marcie Cain

Title: VP, Human Resources Print: Marcie Cain

 

EMPLOYEE: Name:  

/s/ Peter McAree

Name: Peter McAree